United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1729
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
DeAngelo Singletary,                     * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: August 5, 2010
                                 Filed: August 6, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      DeAngelo Singletary appeals following the district court’s1 order revoking his
supervised release and imposing a revocation sentence of 11 months in prison. Upon
careful review, we conclude that the district court did not abuse its discretion in
revoking supervised release, see United States v. Edwards, 400 F.3d 591, 592 (8th Cir.
2005) (per curiam); and we also conclude that the revocation sentence is not
unreasonable, see 18 U.S.C. § 3583(e)(3), because the court properly considered
relevant sentencing factors, see 18 U.S.C. § 3553(a)(1) (considerations include history

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
and characteristics of defendant), (a)(2)(D) (need to provide treatment in most
effective manner), (a)(4)(B) (applicable Guidelines policy statements); see also United
States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (specific findings on § 3553(a)
factors are not needed; all generally required is evidence that district court was aware
of relevant factors).

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-